Exhibit 10.2

Execution Copy

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 29, 2009, is made
by and among PACER INTERNATIONAL, INC., a Tennessee corporation (the “Company”),
certain affiliates of the Company listed in Annex I hereto or acceding hereto as
provided in Section 24 hereof, and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

WHEREAS, the Company, the Lenders party thereto (each a “Lender” and,
collectively, the “Lenders”), the Swing Line Lender and L/C Issuers party
thereto, and the Administrative Agent have entered into a First Amendment and
Waiver Agreement dated as of June 29, 2009 (the “First Amendment and Waiver
Agreement”) amending the Credit Agreement dated as of April 5, 2007, among the
Company, the Lenders, the L/C Issuers, the Swing Line Lender and the
Administrative Agent (as amended by the First Amendment and Waiver Agreement,
and as further amended, modified, renewed or extended from time to time, the
“Credit Agreement”); and

WHEREAS, it is a condition precedent to the effectiveness of the waiver and
amendments contemplated by the First Amendment and Waiver Agreement that the
Grantors enter into this Agreement and grant to the Administrative Agent, for
itself and for the ratable benefit of the other Secured Parties, the security
interests hereinafter provided to secure the obligations of the Grantors
described below.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Accounts” means any and all of any Grantor’s accounts, as such term is defined
in Article 9 of the UCC.

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for any Grantor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including:
(i) ledgers; (ii) records indicating, summarizing, or evidencing any Grantor’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (iii) computer programs and software; (iv) computer discs,
tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind;

 

1.



--------------------------------------------------------------------------------

(vi) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (vii) any and all other rights now or
hereafter arising out of any contract or agreement between any Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of any Grantor’s books or records or with credit
reporting, including with regard to any Grantor’s Accounts.

“Chattel Paper” means any and all of any Grantor’s chattel paper, as such term
is defined in Article 9 of the UCC, including all Electronic Chattel Paper.

“Collateral” has the meaning set forth in Section 2.

“Commercial Tort Claims” means any and all of any Grantor’s commercial tort
claims, as such term is defined in Article 9 of the UCC, including any described
in Schedule 1.

“Control Agreement” means any control agreement or other agreement with any
securities intermediary, bank or other Person establishing the Administrative
Agent’s control with respect to any Deposit Accounts, Letter-of-Credit Rights or
Investment Property, for purposes of Article 8 or Article 9 of the UCC.

“Deposit Account” means any deposit account, as such term is defined in
Article 9 of the UCC, maintained by or for the benefit of the Grantors, whether
or not restricted or designated for a particular purpose.

“Documents” means any of any Grantor’s documents, as such term is defined in
Article 9 of the UCC.

“Electronic Chattel Paper” means any and all of any Grantor’s electronic chattel
paper, as such term is defined in Article 9 of the UCC.

“Equipment” means any and all of any Grantor’s equipment, including any and all
fixtures, as such terms are defined in Article 9 of the UCC.

“Exchange Act” means the Securities Exchange Act of 1934.

“Filing Offices” has the meaning set forth in Section 2(e).

“FX/Cash Management Agreement” means any agreement to provide foreign exchange
and cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
entered into between the Company or any Subsidiary thereof and any FX/Cash
Management Obligation Provider.

“General Intangibles” means any and all of any Grantor’s general intangibles, as
such term is defined in Article 9 of the UCC.

“Goods” means any and all of any Grantor’s goods, as such term is defined in
Article 9 of the UCC.

 

2.



--------------------------------------------------------------------------------

“Grantors” means the Company and the other Loan Parties party hereto.

“Instruments” means any and all of any Grantor’s instruments, as such term is
defined in Article 9 of the UCC.

“Intellectual Property Collateral” means the following properties and assets
owned or held by any Grantor or in which any Grantor otherwise has any interest,
now existing or hereafter acquired or arising:

(i) all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses (including such patents, patent applications and patent licenses as
described in Schedule 2), all rights to sue for past, present or future
infringement thereof, all rights arising therefrom and pertaining thereto and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof;

(ii) all copyrights and applications for copyright, domestic or foreign,
together with the underlying works of authorship (including titles), whether or
not the underlying works of authorship have been published and whether said
copyrights are statutory or arise under the common law, and all other rights and
works of authorship (including the copyrights and copyright applications
described in Schedule 2), all computer programs, computer databases, computer
program flow diagrams, source codes, object codes and all tangible property
embodying or incorporating any copyrights, all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses, and all
other rights, claims and demands in any way relating to any such copyrights or
works, including royalties and rights to sue for past, present or future
infringement, and all rights of renewal and extension of copyright;

(iii) all state (including common law), federal and foreign trademarks, service
marks and trade names, and applications for registration of such trademarks,
service marks and trade names, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses (including such marks,
names, applications and licenses as described in Schedule 2), whether registered
or unregistered and wherever registered, all rights to sue for past, present or
future infringement or unconsented use thereof, all rights arising therefrom and
pertaining thereto and all reissues, extensions and renewals thereof;

(iv) all trade secrets, trade dress, trade styles, logos, other source of
business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential and proprietary information, customer
lists, license rights, advertising materials, operating manuals, methods,
processes, know-how, algorithms, formulae, databases, quality control
procedures, product, service and technical specifications, operating, production
and quality control manuals, sales literature, drawings, specifications, blue
prints, descriptions, inventions, name plates, catalogs, internet websites, and
internet domain names and associated URL addresses;

(v) the entire goodwill of or associated with the businesses now or hereafter
conducted by such Grantor connected with and symbolized by any of the
aforementioned properties and assets; and

 

3.



--------------------------------------------------------------------------------

(vi) all accounts, all other proprietary rights, all other intellectual or other
similar property and all other general intangibles associated with or arising
out of any of the aforementioned properties and assets and not otherwise
described above.

“Intellectual Property Security Agreement” means each Patent and Trademark
Security Agreement, each Copyright Security Agreement or any amendment thereto,
in form and substance satisfactory to the Administrative Agent and the Required
Lenders, supplementary to this Agreement and prepared for purposes of
recordation with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable.

“Inventory” means any of any Grantor’s inventory, as such term is defined in
Article 9 of the UCC.

“Investment Property” means any of any Grantor’s investment property, as such
term is defined in Article 9 of the UCC.

“Letter-of-Credit Rights” means any and all of any Grantor’s letter-of-credit
rights, as such term is defined in Article 9 of the UCC.

“Partnership and LLC Collateral” means any and all limited, limited liability
and general partnership interests and limited liability company interests of any
type or nature (including any such interests in the Company’s direct or indirect
Domestic Subsidiaries or First Tier Foreign Subsidiaries (other than any
Excluded Subsidiary) now or hereafter owned by any Grantor), whether now
existing or hereafter acquired or arising, including any more specifically
described in Schedule 1 to the Pledge Agreement (as amended or supplemented from
time to time).

“Permitted Liens” means the Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

“Pledged Collateral” means any and all (i) Pledged Shares; (ii) additional
capital stock or other equity securities of each Domestic Subsidiary or First
Tier Foreign Subsidiary (other than any Excluded Subsidiary) of the Company,
whether certificated or uncertificated; (iii) other Investment Property of any
Grantor; (iv) warrants, options or other rights entitling any Grantor to acquire
any interest in capital stock or other securities of such Subsidiaries or any
other Person; (v) Partnership and LLC Collateral; (vi) Instruments;
(vii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, any of
the foregoing; (viii) certificates and instruments now or hereafter representing
or evidencing any of the foregoing; (ix) rights, interests and claims with
respect to the foregoing, including under any and all related agreements,
instruments and other documents, and (x) cash and non-cash proceeds of any of
the foregoing, in each case whether presently existing or owned or hereafter
arising or acquired and wherever located, and as from time to time received or
receivable by, or otherwise paid or distributed to or acquired by, any Grantor.

“Pledged Shares” means all of the issued and outstanding shares of capital
stock, whether certificated or uncertificated, of each Domestic Subsidiary or
First Tier Foreign Subsidiary (other than any Excluded Subsidiary) of the
Company, now or hereafter owned by any Grantor, including each Subsidiary
identified on Schedule 1 to the Pledge Agreement (as amended or supplemented
from time to time).

 

4.



--------------------------------------------------------------------------------

“Proceeds” means all proceeds, as such term is defined in Article 9 of the UCC.

“Proceeds Account” has the meaning set forth in Section 9(d).

“Rights to Payment” means any and all of any Grantor’s Accounts and any and all
of any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Rolling Stock” means any of any Grantor’s railroad car, locomotive, stacktrain
or other rolling stock, or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks).

“Secured Obligations” means the indebtedness, liabilities and other obligations
of the Company and the other Loan Parties (i) to the Secured Parties created
under, or arising out of or in connection with, the Credit Agreement, the Notes,
the Letters of Credit, the Guaranty or any of the other Loan Documents,
including all unpaid principal of the Loans, all amounts owing in respect of the
L/C Obligations, all interest accrued thereon, all fees due under the Credit
Agreement, any amounts payable under the Guaranty and all other amounts payable
by payable by any Loan Party to the Secured Parties thereunder or in connection
therewith, (ii) to the Swap Providers arising under any Swap Contract, including
obligations and liabilities arising in connection with or as a result of early
termination of any Swap Contract, whether or not occurring as a result of a
default thereunder, and (iii) to the FX/Cash Management Obligation Providers
arising under any FX/Cash Management Agreement, and in each case whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming any such Person as
the debtor in such proceeding.

“Supporting Obligations” means all supporting obligations, as such term is
defined in Article 9 of the UCC.

“Swap Contract” means any Swap Contracts entered into between the Company or any
Subsidiary thereof and any Swap Provider.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

(c) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC.

 

5.



--------------------------------------------------------------------------------

(d) Interpretation. The rules of interpretation set forth in Sections 1.02
through 1.05 of the Credit Agreement shall be applicable to this Agreement and
are incorporated herein by this reference.

SECTION 2 Security Interest.

(a) Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, each Grantor hereby grants to the Administrative Agent,
for itself and on behalf of and for the ratable benefit of the other Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under all of its personal property, wherever located and whether now
existing or owned or hereafter acquired or arising, including the following
property (collectively, the “Collateral”): (i) all Accounts; (ii) all Chattel
Paper; (iii) all Commercial Tort Claims; (iv) all Deposit Accounts; (v) all
Documents; (vi) all Equipment; (vii) all General Intangibles; (viii) all
Instruments; (ix) all Inventory; (x) all Investment Property; (xi) all
Letter-of-Credit Rights; (xii) all other Goods; and (xiii) all money, all
products and Proceeds of any and all of the foregoing, and all Supporting
Obligations of any and all of the foregoing.

(b) Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(i) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under such contracts, agreements and other documents
included in the Collateral, and (iii) neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.

(c) Continuing Security Interest. Each Grantor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 23.

(d) Financing Statements. Each Grantor hereby authorizes the Administrative
Agent to file at any time and from time to time any UCC financing statements
describing the Collateral, and each Grantor shall execute and deliver to the
Administrative Agent, and each Grantor hereby authorizes the Administrative
Agent to file (with or without such Grantor’s signature) at any time and from
time to time, all amendments to UCC financing statements, continuation
statements, termination statements, security agreements relating to the
Intellectual Property Collateral, assignments, fixture filings, affidavits,
reports, notices, and other documents and instruments, in form satisfactory to
the Administrative Agent, as the Administrative Agent or the Required Lenders
may request, to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
and to accomplish the purposes of this Agreement. Without limiting the
generality of the foregoing, each Grantor (i) ratifies and authorizes the filing
by the Administrative Agent of any UCC financing statements filed prior to the
date hereof and (ii) shall from time to time take the actions specified in
subsections (e) through (n).

 

6.



--------------------------------------------------------------------------------

(e) Filing of Financing Statements. On or prior to the date hereof each Grantor
shall deliver (and authorizes the Administrative Agent to file) completed UCC-1
financing statements for filing or recording in the offices described in
Schedule 3 (the “Filing Offices”), and after the date hereof the applicable
Grantor shall execute and deliver completed UCC-1 financing statements for
filing in the appropriate filing office or offices in any state identified by a
Grantor in a notice delivered to the Administrative Agent pursuant to Section 3.

(f) Delivery of Pledged Collateral. Each Grantor hereby agrees to deliver to or
for the account of the Administrative Agent, at the address and to the Person to
be designated by the Administrative Agent, the certificates, instruments and
other writings representing any Pledged Collateral, which shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, in form satisfactory to the
Administrative Agent. If any Grantor shall become entitled to receive or shall
receive any Pledged Collateral after the date hereof, such Grantor shall accept
the foregoing as the agent for the Administrative Agent, shall hold it in trust
for the Administrative Agent, shall segregate it from other property or funds of
such Grantor, and, upon request of the Administrative Agent, shall promptly
deliver the same and all certificates, instruments and other writings
representing such Pledged Collateral forthwith to or for the account of the
Administrative Agent, at the address and to the Person to be designated by the
Administrative Agent, which shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank in form satisfactory to the Administrative Agent. Anything to the
contrary notwithstanding, so long as no Event of Default shall have occurred and
be continuing, (i) each Grantor may retain for collection in the ordinary course
any Instruments received by such Grantor in the ordinary course of business, and
the Administrative Agent shall, promptly upon request of such Grantor, make
appropriate arrangements for making any other Instruments pledged by such
Grantor available to the payor of any such Instrument for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent required under applicable law to continue perfected the Administrative
Agent’s security interest hereunder in such Instruments, against trust receipt
or like document), and (ii) unless an Event of Default shall have occurred and
be continuing, each Grantor may retain any additional Pledged Collateral
consisting of Instruments with a face value of less than $250,000 or, in the
case of any such additional Pledged Collateral with no face value, then such
additional Pledged Collateral with a fair market value of less than $250,000, as
determined by such Grantor in good faith, as long as the aggregate amount of any
such Instruments so retained by the Grantors shall not exceed $1,000,000.

(g) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in subsection 2(f), each Grantor shall promptly
take such other steps as may be reasonably requested from time to time by the
Administrative Agent to effect a transfer of a perfected first priority security
interest in and pledge of the Pledged Collateral to the Administrative Agent for
itself and on behalf of and for the ratable benefit of the other Secured Parties
pursuant to the UCC. To the extent practicable, such Grantor shall thereafter
deliver the Pledged Collateral to or for the account of the Administrative Agent
as provided in subsection 2(f).

 

7.



--------------------------------------------------------------------------------

(h) Deposit Accounts. Subject to the terms of the First Amendment and Waiver,
each Grantor shall execute such notices, and shall take such other action,
including delivery of Control Agreements, as the Administrative Agent may
reasonably request, to perfect and continue perfected, maintain the priority of
or provide notice of the Administrative Agent’s security interest in Collateral
consisting of Deposit Accounts and to accomplish the purposes of this Agreement
(provided that no Grantor shall be required to deliver to the Secured Party any
Control Agreement regarding control of any payroll or other employee benefit
accounts).

(i) Intellectual Property Collateral. (i) Each Grantor shall execute and deliver
to the Administrative Agent such Intellectual Property Security Agreements as
the Administrative Agent and the Required Lenders may reasonably request, and
record such Intellectual Property Security Agreements with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable, and take such
other action as the Administrative Agent or the Required Lenders may reasonably
request, to perfect the Administrative Agent’s security interest in such
Intellectual Property Collateral. (ii) Promptly following the creation or other
acquisition of any Intellectual Property Collateral by any Grantor after the
date hereof which is registered or becomes registered or the subject of an
application for registration with the U.S. Copyright Office or the U.S. Patent
and Trademark Office, as applicable, such Grantor shall modify this Agreement by
amending Schedule 2 to include any Intellectual Property Collateral which
becomes part of the Collateral and which was not included on Schedule 2 as of
the date hereof and record such Intellectual Property Security Agreement with
the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
applicable, and take such other action as the Administrative Agent or the
Required Lenders may reasonably request, to perfect the Administrative Agent’s
security interest in such Intellectual Property Collateral.

(j) Documents, Etc. Each Grantor, upon request of the Administrative Agent,
shall deliver to the Administrative Agent, or an agent designated by it,
appropriately endorsed or accompanied by appropriate instruments of transfer or
assignment, all Documents and Chattel Paper, and all other Rights to Payment at
any time evidenced by promissory notes, trade acceptances or other instruments,
not already delivered hereunder pursuant to this Section 2; provided, however,
that unless an Event of Default shall have occurred and be continuing, such
Grantor shall not be required to deliver any Document, Chattel Paper, promissory
note, trade acceptance or other instrument having a face amount not in excess of
$250,000, as long as the aggregate amount of any such Collateral so retained by
the Grantors shall not exceed $1,000,000. Upon the request of the Administrative
Agent, Grantors shall mark all Documents and Chattel Paper with such legends as
the Administrative Agent shall reasonably specify.

(k) Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. Except with respect to Rolling Stock, vehicles,
trailers, chassis or containers, at any time and from time to time, the
Administrative Agent may give notice to any such Person holding all or any
portion of the Collateral that such Person is holding the Collateral as the
agent and bailee of, and as pledge holder for, the Administrative Agent, and
obtain such Person’s written acknowledgment

 

8.



--------------------------------------------------------------------------------

thereof. Without limiting the generality of the foregoing, each Grantor will
join with the Administrative Agent in notifying any Person who has possession of
any Collateral of the Administrative Agent’s security interest therein and
obtaining an acknowledgment from such Person that it is holding the Collateral
for the benefit of the Administrative Agent.

(l) Control. Without limiting the foregoing provisions of this Section 2, each
Grantor will cooperate with the Administrative Agent in obtaining control (as
defined in the UCC) of Collateral consisting of any Deposit Accounts, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Rights.

(m) Additional Subsidiaries. In the event that any Grantor acquires rights in
any Domestic Subsidiary or First Tier Foreign Subsidiary (other than any
Excluded Subsidiary) after the date hereof, it shall deliver to the
Administrative Agent a completed Pledge Supplement as contemplated by the Pledge
Agreement. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Administrative Agent shall attach to any such
Subsidiary immediately upon any Grantor’s acquisition of rights therein and
shall not be affected by the failure of any Grantor to deliver any such Pledge
Supplement.

(n) Rolling Stock. Each Grantor shall execute and deliver to the Administrative
Agent, such documentation the Administrative Agent may reasonably request, and
take such other action as the Administrative Agent or the Required Lenders may
reasonably request, to perfect the Administrative Agent’s security interest in
the Rolling Stock with any Governmental Authority and otherwise to maintain,
protect and preserve the Administrative Agent’s security interest therein.

(o) Purchase Money Security Interests. To the extent any Grantor uses the
proceeds of any of the Secured Obligations to purchase Collateral, such
Grantor’s repayment of the Secured Obligations shall apply on a “first-in,
first-out” basis so that the portion of the Secured Obligations used to purchase
a particular item of Collateral shall be paid in the chronological order such
Grantor purchased the Collateral.

(p) Controlled Foreign Corporations. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, and no Grantor shall be
deemed to have granted a security interest in, any of such Grantor’s right,
title or interest in any of the outstanding voting capital stock or other
ownership interests of a Controlled Foreign Corporation (as defined below) in
excess of 66% of the voting power of all classes of capital stock or other
ownership interests of such Controlled Foreign Corporation entitled to vote;
provided that immediately upon the amendment of the Code to allow the pledge of
a greater percentage of the voting power of capital stock or other ownership
interests in a Controlled Foreign Corporation without adverse tax consequences,
the Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, such greater percentage of capital stock or other
ownership interests of each Controlled Foreign Corporation. As used herein,
“Controlled Foreign Corporation” shall mean a “controlled foreign corporation”
as defined in the Code.

(q) Certain Leases and Other Agreements. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, and no Grantor shall be
deemed to have granted a security interest in, any of such Grantor’s right,
title or interest in any lease, license,

 

9.



--------------------------------------------------------------------------------

contract, or agreement, as such, or the assets subject thereto, if under the
terms of such lease, license, contract, or agreement, or applicable law with
respect thereto, the valid grant of a security interest or lien therein or in
such assets to the Administrative Agent (i) is prohibited and such prohibition
has not been or is not waived or the consent of the other party to such lease,
license, contract, or agreement has not been or is not otherwise obtained or
under applicable law such prohibition cannot be waived or (ii) would constitute
or result in the abandonment, invalidation or unenforceability of any right,
title or interest of any Grantor therein; provided, that the foregoing exclusion
shall in no way be (A) construed to apply if any such prohibition would be
rendered ineffective under the UCC or other applicable law (including any Debtor
Relief Laws) or principles of equity, (B) construed so as to limit, impair or
otherwise affect the Administrative Agent’s unconditional continuing security
interests in and liens upon any rights or interests of such Grantor in or to the
proceeds thereof, including monies due or to become due under any such lease,
license, contract, or agreement (including any Accounts), in each case, that are
not subject to such prohibitions, or (C) construed to apply at such time as the
condition causing such prohibition shall be remedied and, to the extent
severable, “Collateral” shall include any portion of such lease, license,
contract, agreement or assets subject thereto that does not result in such
prohibition; and provided, further, that, upon the written request of the
Administrative Agent, each such Grantor shall use its commercially reasonable
efforts to obtain consents with respect to leases, licenses, contracts and
agreements that are material to such Grantor’s business pursuant to commercially
reasonable terms for the grant of a security interest or lien over such leases,
licenses, contracts, or agreements.

SECTION 3 Representations and Warranties. In addition to the representations and
warranties of the Grantors set forth in the Credit Agreement, which are
incorporated herein by this reference, each Grantor represents and warrants to
each Secured Party that:

(a) Location of Chief Executive Office and Collateral. As of the date hereof,
each Grantor’s chief executive office and principal place of business is located
at the address set forth in Schedule 1, and (other than Rolling Stock, vehicles,
trailers, chassis, containers and other Goods covered by a certificate of title
statute) all other locations where any Grantor conducts business or Collateral
in excess of $250,000 is kept are set forth in Schedule 1.

(b) Locations of Books. As of the date hereof, all locations where Books
pertaining to the Rights to Payment are kept, including all equipment necessary
for accessing such Books and the names and addresses of all service bureaus,
computer or data processing companies and other Persons keeping any Books or
collecting Rights to Payment for any Grantor, are set forth in Schedule 1.

(c) Jurisdiction of Organization and Names. As of the date hereof, each
Grantor’s jurisdiction of organization is set forth in Schedule 1; and each
Grantor’s exact legal name is as set forth on the signature pages of this
Agreement. As of the date hereof, all trade names and trade styles under which
each Grantor presently conducts its business operations are set forth in
Schedule 1, and, except as set forth in Schedule 1, each Grantor has not, within
the past five (5) years: (i) been known as or used any other corporate, trade or
fictitious name; (ii) changed its name; (iii) been the surviving or resulting
corporation in a merger or consolidation; or (iv) acquired through asset
purchase or otherwise any business of any Person.

 

10.



--------------------------------------------------------------------------------

(d) Collateral. Each Grantor has rights in or the power to transfer the
Collateral, and each Grantor is, and, except as permitted by Section 4(i), will
continue to be, the sole and complete owner of the Collateral (or, in the case
of after-acquired Collateral, at the time any Grantor acquires rights in such
Collateral, will be the sole and complete owner thereof), free from any Lien
other than Permitted Liens.

(e) Enforceability; Priority of Security Interest. (i) This Agreement creates a
security interest which is enforceable against the Collateral in which each
Grantor now has rights and will create a security interest which is enforceable
against the Collateral in which such Grantor hereafter acquires rights at the
time such Grantor acquires any such rights; and (ii) the Administrative Agent
has a perfected and first priority security interest in the Collateral in which
such Grantor now has rights, and will have a perfected and first priority
security interest in the Collateral in which such Grantor hereafter acquires
rights at the time such Grantor acquires any such rights, in each case to the
extent that the filing of a UCC financing statement naming each Grantor as
“debtor” and the Administrative Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 3 hereof (as such schedule may be amended or supplemented from time to
time) will be sufficient to perfect the security interest created hereby in such
Collateral under the applicable Laws.

(f) Other Financing Statements. Other than (i) UCC financing statements
disclosed to the Administrative Agent and (ii) UCC financing statements in favor
of the Administrative Agent on behalf of itself and the other Secured Parties,
no effective UCC financing statement naming any Grantor as debtor, assignor,
grantor, mortgagor, pledgor or the like and covering all or any part of the
Collateral is on file in any filing or recording office in any jurisdiction.

(g) Rights to Payment.

(i) The Rights to Payment represent valid, binding and enforceable obligations
of the account debtors or other Persons obligated thereon, representing
undisputed, bona fide transactions completed in accordance with the terms and
provisions contained in any documents related thereto, and are and will be
genuine, free from Liens, and not subject to any adverse claims, counterclaims,
setoffs, defaults, disputes, defenses, discounts, retainages, holdbacks or
conditions precedent of any kind of character, except to the extent reflected by
the Grantors’ reserves for uncollectible Rights to Payment or to the extent, if
any, that such account debtors or other Persons may be entitled to normal and
ordinary course trade discounts, returns, adjustments and allowances in
accordance with Section 4(m), or as otherwise disclosed to the Administrative
Agent and the Lenders in writing or occurring in the ordinary course of
business;

(ii) all Rights to Payment comply in all material respects with all applicable
laws concerning form, content and manner of preparation and execution, including
where applicable any federal or state consumer credit laws;

(iii) no Grantor has assigned any of its rights under the Rights to Payment
except as provided in this Agreement or as set forth in the other Loan
Documents;

 

11.



--------------------------------------------------------------------------------

(iv) all statements made, all unpaid balances and all other information in the
Books and other documentation relating to the Rights to Payment in all material
respects are true and correct and what they purport to be; and

(v) no Grantor has any knowledge of any fact or circumstance which would
materially impair the validity or collectibility of any of the Rights to
Payment, except to the extent that such Grantor has established adequate
reserves therefor in accordance with GAAP.

(h) Inventory. As of the date hereof, no Inventory is stored with any bailee,
warehouseman or similar Person or on any premises leased to any Grantor, nor has
any Inventory been consigned to any Grantor or consigned by any Grantor to any
Person or is held by any Grantor for any Person under any “bill and hold” or
other arrangement, except at locations listed in Schedule 1.

(i) Intellectual Property.

(i) As of the date hereof, except as set forth in Schedule 2, no Grantor
(directly or through any Subsidiary) owns, possesses or uses under any licensing
arrangement any patents, copyrights, trademarks, service marks or trade names,
nor is there currently pending before any Governmental Authority any application
for registration of any patent, copyright, trademark, service mark or trade name
material to its business and operations;

(ii) all of each Grantor’s patents, copyrights, trademarks, service marks and
trade names are subsisting and have not been adjudged invalid or unenforceable
in whole or in part;

(iii) all maintenance fees required to be paid by any Grantor on account of any
of its patents have been timely paid for maintaining such patents in force, and,
to the best of such Grantor’s knowledge, each of such patents is valid and
enforceable;

(iv) to the best of each Grantor’s knowledge, no infringement or unauthorized
use presently is being made of any Intellectual Property Collateral by any
Person that could reasonably be expected to have a Material Adverse Effect;

(v) each Grantor is the owner of its Intellectual Property Collateral (directly
or by license) and the past and present use of such Intellectual Property
Collateral by such Grantor has not and does not infringe or violate any right,
privilege or license agreement of or with any other Person in any material
respect; and

(vi) each Grantor owns, has material rights under, is a party to, or an assignee
of a party to all material licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications, trade names and all other
Intellectual Property Collateral necessary to continue to conduct its business
as heretofore conducted.

(j) Equipment. As of the date hereof, none of the Equipment is leased from any
Person, except as set forth in UCC record searches delivered to the
Administrative Agent or as otherwise disclosed to the Administrative Agent and
the Lenders.

 

12.



--------------------------------------------------------------------------------

(k) Deposit Accounts. As of the date hereof, the names and addresses of all
financial institutions at which any Grantor maintains its Deposit Accounts, and
the account numbers and account names of such Deposit Accounts, are set forth in
Schedule 1.

(l) Instrument Collateral. (i) No Grantor has previously assigned any interest
in any Instruments (other than such interests as will be released on or before
the date hereof), (ii) no Person other than such Grantor owns an interest in the
Instruments (whether as joint holders, participants or otherwise), and (iii) no
material default exists under or in respect of the Instruments.

(m) Pledged Shares, Partnership and LLC Collateral and other Pledged Collateral.
(i) All the Pledged Shares and Partnership and LLC Collateral have been, and
upon issuance any additional Pledged Collateral consisting of Pledged Shares,
Partnership and LLC Collateral or any other securities, will be, duly and
validly issued, and are and will be fully paid and non-assessable, subject in
the case of Partnership and LLC Collateral to future assessments required under
applicable law and any applicable partnership or operating agreement, (ii) the
applicable Grantor is or, in the case of any such additional Pledged Collateral
will be, the legal record and beneficial owner thereof, (iii) there are no
restrictions on the transferability of the Pledged Collateral or such additional
Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (iv) the Pledged
Shares and Partnership and LLC Collateral constitute 100% of the issued and
outstanding shares of capital stock of each Domestic Subsidiary or First Tier
Foreign Subsidiary (other than any Excluded Subsidiary) of the Grantors, and no
securities convertible into or exchangeable for any shares of capital stock of
any such Subsidiary, or any options, warrants or other commitments entitling any
Person to purchase or otherwise acquire any shares of capital stock of any such
Subsidiary, are issued and outstanding, (v) any and all shareholders agreements,
voting trusts, proxy agreements or other agreements or understandings which
affect or relate to the voting or giving of written consents with respect to any
of the Pledged Shares, and any and all partnership agreements, operating
agreements and other agreements relating to the Partnership and LLC Collateral,
have been disclosed in writing to the Administrative Agent and the Lenders, and
(vi) as to each partnership agreement, operating agreement and other agreement
relating to the Partnership and LLC Collateral, (A) such agreement contains the
entire agreement between the parties thereto with respect to the subject matter
thereof, has not been amended or modified, and is in full force and effect in
accordance with its terms, (B) to the best knowledge of each Grantor party
thereto, there exists no material violation or material default under any such
agreement by the such Grantor or the other parties thereto, and (C) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such agreement.

(n) Other Investment Property; Instruments; and Chattel Paper. As of the date
hereof, all securities accounts of the Grantors and other Investment Property of
the Grantors are set forth in Schedule 1, and all Instruments and Chattel Paper
held by Grantors are also set forth in Schedule 1.

(o) Control Agreements. No Control Agreements exist with respect to any
Collateral other than any Control Agreements in favor of the Administrative
Agent.

 

13.



--------------------------------------------------------------------------------

(p) Letter-of-Credit Rights. As of the date hereof, none of the Grantors have
any Letter-of-Credit Rights except as set forth in Schedule 1.

(q) Commercial Tort Claims. As of the date hereof, none of the Grantors have any
Commercial Tort Claims except as set forth in Schedule 1.

(r) Leases. None of the Grantors is, and none of the Grantors will become,
lessees under any real property lease or other agreement governing the location
of Collateral at the premises of another Person pursuant to which the lessor or
such other Person may obtain any rights in any of the Collateral, and no such
lease or other such agreement now prohibits, restrains, impairs or will
prohibit, restrain or impair such Grantor’s right to remove any Collateral from
the premises at which such Collateral is situated, except, in each case, for the
usual and customary restrictions contained in such leases of real property and
as provided under applicable Laws.

SECTION 4 Covenants. So long as any of the Secured Obligations remain
unsatisfied or any Lender shall have any Commitment, any Letter of Credit shall
be outstanding or any Swap Contract or FX/Cash Management Agreement shall be in
effect, each Grantor agrees that:

(a) Defense of Collateral. Each Grantor shall appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Administrative Agent’s right or interest in, the
Collateral.

(b) Preservation of Collateral. Each Grantor shall do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

(c) Compliance with Laws, Etc. Each Grantor shall comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

(d) Location of Books and Chief Executive Office. Each Grantor shall give prior
written notice to the Administrative Agent of (i) any changes in any such
location where Books pertaining to the Rights to Payment are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any Books or collecting Rights
to Payment for such Grantor or (ii) any changes in the location of such
Grantor’s chief executive office or principal place of business.

(e) Location of Collateral. Each Grantor shall: (i) keep the Collateral at the
locations set forth in Schedule 1 or such other locations disclosed in writing
to the Administrative Agent pursuant to clause (ii) and not remove the
Collateral from such locations (other than sales of Inventory in the ordinary
course of business, other dispositions permitted by subsection (i), movements of
Collateral from one disclosed location to another disclosed location within the
United States and movements of Rolling Stock, vehicles, trailers, chassis and
containers in the ordinary course of business); and (ii) give the Administrative
Agent prior written notice of any change in the locations set forth in
Schedule 1 (other than sales of Inventory in the ordinary course of business,
other dispositions permitted by subsection (i),

 

14.



--------------------------------------------------------------------------------

movements of Collateral from one disclosed location to another disclosed
location within the United States and movements of Rolling Stock, vehicles,
trailers, chassis and containers in the ordinary course of business).

(f) Change in Name, Identity or Structure. Each Grantor shall give prior written
notice to the Administrative Agent of (i) any change in name, (ii) any change in
its jurisdiction of organization, (iii) any change in its registration as an
organization (or any new such registration); and (iv) any changes in its
identity or structure in any manner which might make any UCC financing statement
filed hereunder incorrect or misleading; provided that no Grantor shall change
its jurisdiction of organization to a jurisdiction outside of the United States.

(g) Maintenance of Records. Each Grantor shall keep accurate and complete Books
with respect to the Collateral, disclosing the Administrative Agent’s security
interest hereunder.

(h) Invoicing of Sales. Each Grantor will invoice all of its sales upon forms or
in a manner customary in the industry and to maintain proof of delivery and
customer acceptance of goods in a manner customary in the industry.

(i) Disposition of Collateral. Each Grantor shall not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except to the extent permitted by the Loan Documents (including
dispositions permitted under Section 7.05 of the Credit Agreement).

(j) Liens. Each Grantor shall keep the Collateral free of all Liens except
Permitted Liens.

(k) Expenses. Each Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral.

(l) Leased Premises; Collateral Held by Warehouseman, Bailee, Etc.. Except as to
any Rolling Stock, vehicles, trailers, chassis or containers, at the
Administrative Agent’s request, each Grantor shall will use commercially
reasonable efforts obtain from each Person from whom such Grantor leases any
premises, and from each other Person at whose premises any Collateral is at any
time present (including any bailee, warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Administrative Agent may reasonably require, in form
and substance satisfactory to the Administrative Agent.

(m) Rights to Payment. Each Grantor shall:

(i) with such frequency as the Administrative Agent or the Required Lenders may
require, furnish to the Administrative Agent and the Lenders such information
relating to the Accounts as the Administrative Agent or the Required Lenders
shall from time to time reasonably request;

 

15.



--------------------------------------------------------------------------------

(ii) give only normal discounts, allowances and credits as to Accounts and other
Rights to Payment, in the ordinary course of business, according to normal trade
practices, and enforce all Accounts and other Rights to Payment strictly in
accordance with their terms, and during the existence of an Event of Default,
take all such action to such end as may from time to time be reasonably
requested by the Administrative Agent or the Required Lenders, except that such
Grantor may at any time grant any extension of the time for payment or enter
into any agreement to make a rebate or otherwise to reduce the amount owing on
or with respect to, or compromise or settle for less than the full amount
thereof, any Account or other Right to Payment, in the ordinary course of
business, according to normal trade practices;

(iii) if any discount, allowance, credit, extension of time for payment,
agreement to make a rebate or otherwise to reduce the amount owing on, or
compromise or settle, an Account or other Right to Payment exists or occurs, or
if, to the knowledge of any Grantor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to an Account or
other Right to Payment, disclose such fact to the Administrative Agent in the
Books relating to such Account or other Right to Payment when such Books are
requested for inspection by the Administrative Agent, and in connection with any
invoice or report furnished by any Grantor to the Administrative Agent relating
to such Account or other Right to Payment;

(iv) if any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, promptly notify the
Administrative Agent thereof and execute any documents and instruments and take
any other steps reasonably requested by the Administrative Agent in order that
all monies due and to become due thereunder shall be assigned to the
Administrative Agent and notice thereof given to the Federal authorities under
the Federal Assignment of Claims Act (provided that such assignment and notice
shall not be required if the applicable contract prohibits assignment);

(v) in accordance with its sound business judgment perform and comply in all
material respects with its obligations in respect of the Accounts and other
Rights to Payment;

(vi) upon the request of the Administrative Agent or the Required Lenders (A) at
any time, notify all or any designated portion of the account debtors and other
obligors on the Rights to Payment of the security interest hereunder, and
(B) upon the occurrence and during the continuance of an Event of
Default, notify the account debtors and other obligors on the Rights to Payment
or any designated portion thereof that payment shall be made directly to the
Administrative Agent or to such other Person or location as the Administrative
Agent shall specify; and

(vii) At the request of the Administrative Agent or the Required Lenders, upon
the occurrence and during the continuance of any Event of Default, establish
such lockbox or similar arrangements for the payment of the Accounts and other
Rights to Payment as the Administrative Agent shall require.

(n) Deposit Accounts and Securities Accounts. Each Grantor shall give the
Administrative Agent prompt written notice of the establishment of any new
Deposit Account and any new securities account with respect to any Investment
Property.

 

16.



--------------------------------------------------------------------------------

(o) Inventory. Each Grantor shall:

(i) at such times as the Administrative Agent or the Required Lenders shall
request, prepare and deliver to the Administrative Agent a report of all
Inventory, in form and substance satisfactory to the Administrative Agent and
the Required Lenders; provided, that absent an Event of Default, such request
shall be limited to once per calendar quarter;

(ii) upon the request of the Administrative Agent or the Required Lenders, take
a physical listing of the Inventory and promptly deliver a copy of such physical
listing to the Administrative Agent; provided, that absent an Event of Default,
such request shall be limited to once per calendar quarter; and

(iii) not store any Inventory with a bailee, warehouseman or similar Person or
on premises leased to any Grantor, nor dispose of any Inventory on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or similar basis, nor acquire any Inventory from any Person on any such basis,
except in the ordinary course of business and in accordance with its normal
practices.

(p) Equipment. Each Grantor shall, upon the Administrative Agent’s or the
Required Lenders’ request, deliver to the Administrative Agent a report of each
item of Equipment (including all Rolling Stock), in form and substance
satisfactory to the Administrative Agent and the Required Lenders; provided
that, absent an Event of Default, such request shall be limited to once per
calendar quarter.

(q) Intellectual Property Collateral. Each Grantor shall:

(i) not allow or suffer any Intellectual Property Collateral to become
abandoned, nor any registration thereof to be terminated, forfeited, expired or
dedicated to the public, except for Intellectual Property Collateral having
negligible commercial value;

(ii) not enter into any agreements or transactions (including any license,
sublicense or royalty agreement) pertaining to any Intellectual Property
Collateral outside of the ordinary course of business, or enter into any
exclusive license or sublicense of any Intellectual Property Collateral, except
in a transaction permitted under the Loan Documents;

(iii) promptly give the Administrative Agent notice of any rights any Grantor
may obtain to any new patentable inventions, copyrightable works or other new
Intellectual Property Collateral which such Grantor intends to register, prior
to the filing of any application for registration thereof;

(iv) without limiting the generality of clause (iii), not register with the U.S.
Copyright Office any unregistered copyrights (whether in existence on the date
hereof or thereafter acquired, arising, or developed) unless such Grantor
provides the Administrative Agent with written notice of its intent to register
such copyrights not less than 30 days prior to the date of the proposed
registration; and

(v) diligently prosecute all applications for patents, copyrights and
trademarks, and file and prosecute any and all continuations,
continuations-in-part, applications

 

17.



--------------------------------------------------------------------------------

for reissue, applications for certificate of correction and like matters as
shall be reasonable and appropriate in accordance with prudent business
practice, and promptly and timely pay any and all maintenance, license,
registration and other fees, taxes and expenses incurred in connection with any
Intellectual Property Collateral.

(r) Notices, Reports and Information. Each Grantor shall (i) notify the
Administrative Agent of any material claim made or asserted against the
Collateral by any Person and of any material change in the composition of the
Collateral or other event which could materially adversely affect the value of
the Collateral or the Administrative Agent’s Lien thereon; (ii) furnish to the
Administrative Agent such statements and schedules further identifying and
describing the Collateral and such other reports and other information in
connection with the Collateral as the Administrative Agent or the Required
Lenders may reasonably request, all in reasonable detail; and (iii) upon
reasonable request of the Administrative Agent or the Required Lenders make such
demands and requests for information and reports as any Grantor is entitled to
make in respect of the Collateral.

(s) Chattel Paper. No Grantor will create any Chattel Paper without placing a
legend on the Chattel Paper acceptable to the Administrative Agent indicating
that the Administrative Agent has a security interest in the Chattel Paper. Each
Grantor will give the Administrative Agent prompt written notice if such Grantor
at any time holds or acquires an interest in any Chattel Paper, including any
Electronic Chattel Paper.

(t) Commercial Tort Claims. Each Grantor will give the Administrative Agent
prompt written notice if such Grantor shall at any time hold or acquire any
Commercial Tort Claim.

(u) Letter-of-Credit Rights. Each Grantor will give the Administrative Agent
prompt written notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights.

(v) Shareholder Agreements and Other Agreements. (i) Each Grantor shall comply
with all of its obligations under any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding (collectively, the “Pledged Collateral Agreements”)
to which it is a party and shall enforce all of its rights thereunder.
(ii) Except with respect to any Partnership and LLC Collateral which constitutes
securities on the date hereof and is governed by Article 8 of the applicable
Uniform Commercial Code, each Grantor will take all actions necessary to cause
each Pledged Collateral Agreement relating to Partnership and LLC Collateral to
provide specifically at all times that: (A) no such Partnership and LLC
Collateral is a security governed by Article 8 of the applicable Uniform
Commercial Code; and (B) no consent of any member, manager, partner or other
Person shall be a condition to the admission as a member or partner of any
transferee (including the Administrative Agent) that acquires ownership of the
Partnership and LLC Collateral as a result of the exercise by the Administrative
Agent of any remedy hereunder or under applicable law. (iii) Additionally, each
Grantor agrees that no Partnership and LLC Collateral (A) shall be dealt in or
traded on any securities exchange or in any securities market, (B) shall
constitute an investment company security, or (C) shall be held by such Grantor
in a securities account. (iv) No Grantor shall vote to enable or take any other
action to: (A) amend or terminate, or waive

 

18.



--------------------------------------------------------------------------------

compliance with any of the terms of, any Pledged Collateral Agreement,
certificate or articles of incorporation, bylaws or other organizational
documents in any way that materially changes the rights of such Grantor with
respect to any Pledged Collateral in a manner adverse to the Administrative
Agent or the Lenders or that adversely affects the validity, perfection or
priority of the Administrative Agent’s security interest therein.

(w) Insurance. (i) Each Grantor shall carry and maintain in full force and
effect, at the expense of the Grantors and with financially sound and reputable
insurance companies, insurance with respect to the Collateral in such amounts,
with such deductibles and covering such risks as shall be specified in the
Credit Agreement. Insurance on the Collateral shall name the Administrative
Agent, for the ratable benefit of the Secured Parties, as additional insured and
as loss payee. Upon the request of the Administrative Agent or the Required
Lenders, and in any event not less often than annually, each Grantor shall
furnish the Administrative Agent with full information as to the insurance
carried by it and, if so requested, copies of all such insurance policies. All
insurance policies required under this subsection (w) shall provide that they
shall not be terminated or cancelled nor shall any such policy be materially
changed without at least 30 days’ prior written notice to the applicable Grantor
and the Administrative Agent (or 10 days’ prior written notice if the
Administrative Agent consents to such shorter notice). Receipt of notice of
termination or cancellation of any such insurance policies or reduction of
coverages or amounts thereunder shall entitle the Administrative Agent to renew
any such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to the first sentence of this subsection (w) or
otherwise to obtain similar insurance in place of such policies, in each case at
the expense of the Grantors.

(ii) If Collateral with a value exceeding $5,000,000 of any Grantor shall be
materially damaged or destroyed, in whole or in part, by fire or other casualty,
such Grantor shall give prompt notice thereof to the Administrative Agent. No
settlement on account of any loss on any such Collateral covered by insurance
shall be made for less than insured value without the consent of the Required
Lenders. Any payment exceeding $5,000,000 and not greater than $15,000,000, at
any time made to any Grantor by any insurer with respect to a casualty relating
to all or any part of the Collateral shall, at such Grantor’s option, be
invested in substantially similar Collateral within 90 days of the date of
receipt or be paid to the Administrative Agent. Any payment exceeding
$15,000,000 at any time made to any Grantor by any insurer with respect to a
casualty relating to all or any part of the Collateral shall be paid to the
Administrative Agent. If any Grantor shall receive any insurance proceeds which
are to be paid to the Administrative Agent pursuant to the previous sentence,
such Grantor shall hold such proceeds in trust for the Administrative Agent,
shall segregate such proceeds from other funds of such Grantor, and shall
immediately forward such proceeds in the form received to the Administrative
Agent (appropriately indorsed by such Grantor to the order of the Administrative
Agent or in such other manner as shall be satisfactory to the Administrative
Agent). All such insurance proceeds may be retained by the Administrative Agent
as part of Collateral hereunder and held in the Proceeds Account, applied by the
Administrative Agent toward payment of all or part of the Secured Obligations in
such order as is provided herein, or released to such Grantor upon its request
with the consent of the Required Lenders.

 

19.



--------------------------------------------------------------------------------

SECTION 5 Administration of the Rights to Payment and Pledged Collateral.

(a) Collection of Rights to Payment. Until the Administrative Agent exercises
its rights hereunder to collect Rights to Payment, each Grantor shall endeavor
in the first instance diligently to collect all amounts due or to become due on
or with respect to the Rights to Payment. At the request of the Administrative
Agent or the Required Lenders, upon and after the occurrence and during the
continuance of any Event of Default, all remittances received by any Grantor
shall be held in trust for the Administrative Agent and, in accordance with the
Administrative Agent’s instructions, remitted to the Administrative Agent or
deposited to an account with the Administrative Agent in the form received (with
any necessary endorsements or instruments of assignment or transfer).

(b) Investment Property and Instruments. Unless and until an Event of Default
shall have occurred, each Grantor shall be entitled to receive and retain for
its own account any cash dividend on or other cash distribution, if any, in
respect of the Pledged Collateral, to the extent consistent with the Credit
Agreement; provided, however, that, except in connection with transactions
permitted under Section 7.05 or Section 7.06 of the Credit Agreement, such
Grantor shall not be entitled to receive (i) cash paid, payable or otherwise
distributed in redemption of, or in exchange for or in substitution of, any
Pledged Collateral, or (ii) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution of such Grantor or in connection with a reduction of
capital, capital surplus or paid-in-surplus or any other type of
recapitalization. At the request of the Administrative Agent or the Required
Lenders, upon and after the occurrence and during the continuance of any Event
of Default, the Administrative Agent shall be entitled to receive all
distributions and payments of any nature with respect to any Investment Property
or Instruments, and all such distributions or payments received by any Grantor
shall be held in trust for the Administrative Agent and, in accordance with the
Administrative Agent’s instructions, remitted to the Administrative Agent or
deposited to an account with the Administrative Agent in the form received (with
any necessary endorsements or instruments of assignment or transfer). Following
the occurrence and during the continuance of an Event of Default any such
distributions and payments with respect to any Investment Property held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder. Additionally, the Administrative
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, following prior written notice to any Grantor, to vote and to
give consents, ratifications and waivers with respect to any Investment Property
and Instruments, and to exercise all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining thereto, as
if the Administrative Agent were the absolute owner thereof; provided that the
Administrative Agent shall have no duty to exercise any of the foregoing rights
afforded to it and shall not be responsible to any Grantor or any other Person
for any failure to do so or delay in doing so.

(c) Voting Prior to an Event of Default. Unless and until an Event of Default
shall have occurred and be continuing each Grantor shall have the right to vote
the Pledged Collateral and to give consents, ratifications and waivers in
respect thereof, and shall retain the power to control the direction, management
and policies of any Person comprising the Pledged Collateral to the same extent
as such Grantor would if the Pledged Collateral were not pledged to the
Administrative Agent pursuant to this Agreement; provided, however, that no vote
shall be

 

20.



--------------------------------------------------------------------------------

cast or consent, waiver or ratification given or action taken which would have
the effect of materially impairing the position or interest of the
Administrative Agent and the Secured Parties in respect of the Pledged
Collateral or which would alter the voting rights with respect to the stock or
other ownership interest in or of any such Person or be inconsistent with or
violate any provision of this Agreement, the Credit Agreement, or any other Loan
Documents. If applicable, such Grantor shall be deemed the beneficial owner of
all Pledged Collateral for purposes of Sections 13 and 16 of the Exchange Act
and agrees to file all reports required to be filed by beneficial owners of
securities thereunder. The Administrative Agent shall execute and deliver (or
cause to be executed and delivered) to each Grantor all such proxies and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and other rights which it is entitled to
exercise pursuant to this subsection (c) and to receive the distributions which
it is authorized to receive and retain pursuant to this subsection (c).

(d) General Authority upon an Event of Default. Upon and after the occurrence
and during the continuance of any Event of Default:

(i) the Administrative Agent shall be entitled to receive all distributions and
payments of any nature with respect to the Pledged Collateral, to be held by the
Administrative Agent as part of the Pledged Collateral; and

(ii) the Administrative Agent shall have the right following prior written
notice to the Grantors to vote or consent to take any action with respect to the
Pledged Collateral and exercise all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to the Pledged Collateral,
as if the Administrative Agent were the absolute owner thereof.

(e) Distributions to Be Held for Administrative Agent. Distributions and other
payments which are received by any Grantor but which it is not entitled to
retain as a result of the operation of this Section 5 shall be held in trust for
the benefit of the Administrative Agent, be segregated from the other property
or funds of such Grantor, and be forthwith paid over or delivered to the
Administrative Agent in the same form as so received.

(f) Certain Other Administrative Matters. The Administrative Agent may cause any
of the Pledged Collateral to be transferred into its name or into the name of
its nominee or nominees (subject to the revocable rights specified in this
Section 5). The Administrative Agent shall at all times have the right to
exchange uncertificated Pledged Collateral for certificated Pledged Collateral,
and to exchange certificated Pledged Collateral for certificates of larger or
smaller denominations, for any purpose consistent with this Agreement.

SECTION 6 Authorization; Administrative Agent Appointed Attorney-in-Fact. The
Administrative Agent shall have the right to, in the name of any Grantor, or in
the name of the Administrative Agent or otherwise, without notice to or assent
by such Grantor, and each Grantor hereby constitutes and appoints the
Administrative Agent (and any of the Administrative Agent’s officers or
employees or agents designated by the Administrative Agent) as such Grantor’s
true and lawful attorney-in-fact, with full power and authority to:

 

21.



--------------------------------------------------------------------------------

(a) sign and file any of the UCC financing statements which must be executed or
filed to perfect or continue perfected, maintain the priority of or provide
notice of the Administrative Agent’s security interest in the Collateral and
file any such UCC financing statements by electronic means with or without a
signature as authorized or required by applicable law or filing procedures;

(b) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(c) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

(d) notify the U.S. Postal Service and other postal authorities to change the
address for delivery of mail addressed to any Grantor to such address as the
Administrative Agent may designate (provided that the Administrative Agent
agrees it will promptly deliver over to such Grantors any mail that does not
relate to the Collateral); and, without limiting the generality of the
foregoing, establish with any Person lockbox or similar arrangements for the
payment of the Rights to Payment;

(e) receive, open and dispose of all mail addressed to any Grantor (provided
that the Administrative Agent agrees it will promptly deliver over to such
Grantors any mail that does not relate to the Collateral);

(f) send requests for verification of Rights to Payment to the customers or
other obligors of any Grantor;

(g) contact, or direct any Grantor to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to the Administrative Agent;

(h) assert, adjust, sue for, compromise or release any claims under any policies
of insurance;

(i) exercise dominion and control over, and refuse to permit further withdrawals
from, Deposit Accounts maintained with Bank of America or any other bank,
financial institution or other Person;

(j) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Administrative Agent;

(k) ask, demand, collect, receive and give acquittances and receipts for any and
all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and other Collateral, grant consents, agree to any amendments,
modifications or waivers of the agreements and documents governing the Rights to
Payment and other Collateral, and otherwise file any claims, take any action or
institute, defend, settle or adjust any actions, suits or proceedings with
respect to the Collateral, as the Administrative Agent or the Required Lenders
may deem necessary or desirable to maintain, preserve and protect the
Collateral, to collect the Collateral or to enforce the rights of the
Administrative Agent with respect to the Collateral;

 

22.



--------------------------------------------------------------------------------

(l) execute any and all applications, documents, papers and instruments
necessary for the Administrative Agent to use the Intellectual Property
Collateral and grant or issue any exclusive or non-exclusive license or
sublicense with respect to any Intellectual Property Collateral;

(m) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;

(n) execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which the
Administrative Agent may deem necessary or advisable (i) to realize upon the
Collateral, and (ii) to maintain, protect and preserve the Deposit Accounts and
Investment Property and the Administrative Agent’s security interest therein;
and

(o) execute any and all such other documents and instruments, and do any and all
acts and things for and on behalf of any Grantor, including with respect to any
Rolling Stock, which the Administrative Agent or the Required Lenders may deem
necessary or advisable (i) to realize upon the Collateral, and (ii) to maintain,
protect and preserve the Collateral and the Administrative Agent’s security
interest therein and to accomplish the purposes of this Agreement.

The Administrative Agent agrees that, except upon and after the occurrence and
during the continuance of an Event of Default, it shall not exercise the power
of attorney, or any rights granted to the Administrative Agent, pursuant to
clauses (b) through (m), (n)(i) and (o)(i). Each such appointment is coupled
with an interest and irrevocable so long as the Lenders have any Commitments,
any Letter of Credit remains outstanding, any Swap Contract or any FX/Cash
Management Agreements shall be in effect, or the Secured Obligations have not
been paid and performed in full. Each Grantor hereby ratifies, to the extent
permitted by law, all that the Administrative Agent shall lawfully and in good
faith do or cause to be done by virtue of and in compliance with this Section 6.

SECTION 7 Administrative Agent Performance of Company Obligations. The
Administrative Agent may perform or pay any obligation which any Grantor has
agreed to perform or pay under or in connection with this Agreement, and which
such Grantor has failed to perform or pay as and when due, and such Grantor
shall reimburse the Administrative Agent on demand for any amounts paid by the
Administrative Agent pursuant to this Section 7.

SECTION 8 Administrative Agent’s Duties. Notwithstanding any provision contained
in this Agreement, the Administrative Agent shall have no duty to exercise any
of the rights, privileges or powers afforded to it and shall not be responsible
to any Grantor or any other Person for any failure to do so or delay in doing
so. Beyond the exercise of reasonable care to assure the safe custody of
Collateral in the Administrative Agent’s possession and the accounting for
moneys actually received by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to exercise or preserve any
rights, privileges or powers pertaining to the Collateral.

 

23.



--------------------------------------------------------------------------------

SECTION 9 Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have, in addition to all other rights
and remedies granted to it in this Agreement, the Credit Agreement or any other
Loan Document, all rights and remedies of a secured party under the UCC and
other applicable laws. Without limiting the generality of the foregoing, each
Grantor agrees that, while an Event of Default exists:

(i) The Administrative Agent may peaceably and without notice enter any premises
of any Grantor, take possession of any Collateral, remove or dispose of all or
part of the Collateral on any premises of any Grantor or elsewhere, or, in the
case of Equipment, render it nonfunctional, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend, exchange, compromise, adjust, or sue for all
or any part of the Collateral, as the Administrative Agent may determine.

(ii) The Administrative Agent may require any Grantor to assemble all or any
part of the Collateral and make it available to the Administrative Agent, at any
place and time designated by the Administrative Agent.

(iii) The Administrative Agent may use or transfer any of any Grantor’s rights
and interests in any Intellectual Property Collateral, by license, by sublicense
(to the extent permitted by an applicable license) or otherwise, on such
conditions and in such manner as the Administrative Agent may determine.

(iv) The Administrative Agent may secure the appointment of a receiver of the
Collateral or any part thereof (to the extent and in the manner provided by
applicable law).

(v) The Administrative Agent may withdraw (or cause to be withdrawn) any and all
funds from any Deposit Accounts or securities accounts.

(vi) The Administrative Agent may sell, resell, lease, use, assign, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of any Grantor’s assets, without charge or liability to
the Administrative Agent therefor) at public or private sale, by one or more
contracts, in one or more parcels, at the same or different times, for cash or
credit or for future delivery without assumption of any credit risk, all as the
Administrative Agent deems advisable; provided, however, that such Grantor shall
be credited with the net proceeds of sale only when such proceeds are finally
collected by the Administrative Agent. The Administrative Agent and each of the
other Secured Parties shall have the right upon any such public sale, and, to
the extent permitted by law, upon any such private sale, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of
redemption, which right or equity of redemption each Grantor hereby releases, to
the extent permitted by law. The Administrative Agent shall give each Grantor
such notice of any public or private sale as may be required by the UCC or other
applicable law. Each Grantor recognizes that the Administrative

 

24.



--------------------------------------------------------------------------------

Agent may be unable to make a public sale of any or all of the Pledged
Collateral, by reason of prohibitions contained in applicable securities laws or
otherwise, and expressly agrees that a private sale to a restricted group of
purchasers for investment and not with a view to any distribution thereof shall
be considered a commercially reasonable sale.

(b) Sale of Collateral; Administrative Agent’s Obligations. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
clean up or otherwise prepare the Collateral for sale. The Administrative Agent
has no obligation to attempt to satisfy the Secured Obligations by collecting
them from any other Person liable for them and the Administrative Agent and the
other Secured Parties may release, modify or waive any Collateral provided by
any other Person to secure any of the Secured Obligations, all without affecting
the Administrative Agent’s or any other Secured Party’s rights against the
Grantors. Each Grantor waives any right it may have to require the
Administrative Agent or any other Secured Party to pursue any third Person for
any of the Secured Obligations. The Administrative Agent and the other Secured
Parties may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If the Administrative Agent sells any of the Collateral upon credit,
the Grantors will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantors shall be
credited with the proceeds of the sale.

(c) License. For the purpose of enabling the Administrative Agent to exercise
its rights and remedies under this Section 9 or otherwise in connection with
this Agreement, each Grantor hereby grants to the Administrative Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual Property Collateral.

(d) Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated (including with respect to undrawn amounts
under any Letter of Credit or contingent amounts due under any Swap Contract or
FX/Cash Management Agreement) at such time as there may exist an Event of
Default, the Administrative Agent may, at its election (in accordance with the
direction of the Required Lenders), (i) retain the proceeds of any sale,
collection, disposition or other realization upon the Collateral (or any portion
thereof) in a special purpose non-interest-bearing restricted deposit account
(the “Proceeds Account”) created and maintained by the Administrative Agent for
such purpose (which shall constitute a Deposit Account included within the
Collateral hereunder) until such time as the Administrative Agent may elect to
apply such proceeds to the Secured Obligations, and each Grantor agrees that
such retention of such proceeds by the Administrative Agent shall not be deemed
strict foreclosure with respect thereto; (ii) in any manner elected by the
Administrative Agent, estimate the liquidated amount of any such contingent,
unmatured or unliquidated claims and apply the proceeds of the Collateral
against such amount; or (iii) otherwise proceed in any manner permitted by
applicable law. Each Grantor agrees that the Proceeds Account shall be a

 

25.



--------------------------------------------------------------------------------

blocked account and that upon the irrevocable deposit of funds into the Proceeds
Account, such Grantor shall not have any right of withdrawal with respect to
such funds. Accordingly, each Grantor irrevocably waives until the termination
of the security interests granted under this Agreement in accordance with
Section 23 the right to make any withdrawal from the Proceeds Account and the
right to instruct the Administrative Agent to honor drafts against the Proceeds
Account.

(e) Application of Proceeds. Subject to subsection (d), cash proceeds actually
received from the sale or other disposition or collection of Collateral, and any
other amounts received in respect of the Collateral the application of which is
not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement. Any surplus thereof which exists after
payment and performance in full of the Secured Obligations shall be promptly
paid over to the Grantors entitled thereto or otherwise disposed of in
accordance with the UCC or other applicable law. Each Grantor shall remain
liable to the Administrative Agent and other Secured Parties for any deficiency
which exists after any sale or other disposition or collection of Collateral.

SECTION 10 Certain Waivers. Each Grantor waives, to the fullest extent permitted
by law, (i) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Secured Obligations; (ii) any
right to require the Administrative Agent or the other Secured Parties (a) to
proceed against any Person, (b) to exhaust any other collateral or security for
any of the Secured Obligations, (c) to pursue any remedy in the Administrative
Agent’s or any of the other Secured Parties’ power, or (d) to make or give any
presentments, demands for performance, notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any of the
Collateral; and (iii) all claims, damages, and demands against the
Administrative Agent or the other Secured Parties arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral.

SECTION 11 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or email, in the
case of the Company or the Administrative Agent, to the addresses, telecopier
numbers or email addresses specified in the Credit Agreement, in the case of the
other Grantors, to the addresses, telecopier numbers or email addresses
specified below, in the case of the Swap Providers, to the addresses or
telecopier numbers specified in the respective Swap Contracts, and in the case
of FX/Cash Management Obligation Providers, to the addresses or telecopier
numbers specified in the respective FX/Cash Agreements. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. Each of the Grantors and the
Administrative Agent may change its address, telecopier number or email address
for notices and other communications hereunder by notice to the other parties.

 

26.



--------------------------------------------------------------------------------

SECTION 12 No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
under this Agreement are cumulative and not exclusive of any rights, remedies,
powers and privileges that may otherwise be available to the Administrative
Agent or any other Secured Party.

SECTION 13 Costs and Expenses; Indemnification; Other Charges.

(a) Costs and Expenses. The Grantors jointly and severally agree to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
respect of the custody of any Collateral, and (ii) all out-of-pocket expenses
incurred by the Administrative Agent and the other Secured Parties (including
the fees, charges and disbursements of any counsel for the Administrative Agent
or any of the other Secured Parties), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent or any of the
other Secured Parties, in connection with the enforcement or protection of their
rights in connection with this Agreement, including their rights under this
Section, and including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Secured Obligations,
all title, appraisal (including the allocated cost of internal appraisal
services), survey, audit, consulting, search, recording, filing and similar
costs, fees and expenses incurred or sustained by the Administrative Agent or
any of its Affiliates in connection with this Agreement or the Collateral and
all costs and expenses of the Administrative Agent and the other Secured Parties
in connection with the protection, sale or collection of, or other realization
upon, any of the Collateral.

(b) Indemnification. The Grantors jointly and severally hereby agree to
indemnify, defend and hold the Administrative Agent (and any sub-agent thereof),
each other Secured Party, and each Related Party of any of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee and all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee) of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against any such Indemnitee in any way relating to
or arising out of or in connection with (i) the execution, delivery, enforcement
or performance of this Agreement or other Loan Document to which any Grantor is
a party or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related

 

27.



--------------------------------------------------------------------------------

Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Grantors or any
Subsidiaries thereof, or any Environmental Liability related in any way to the
Grantors or any Subsidiaries thereof, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether brought by a third party or by
the Company or any other Loan Party, and regardless of whether any Indemnitee is
a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. If
and to the extent that the foregoing indemnification is for any reason held
unenforceable, the Grantors jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the date hereof).

(c) Other Charges. The Grantors jointly and severally agree to indemnify the
Administrative Agent and each of the other Secured Parties against and hold each
of them harmless from any and all present and future stamp, transfer,
documentary and other such taxes, levies, fees, assessments and other charges
made by any jurisdiction by reason of the execution, delivery, performance and
enforcement of this Agreement.

(d) Interest. Any amounts payable to the Administrative Agent or any Secured
Party under this Section 13 or otherwise under this Agreement if not paid upon
demand shall bear interest from the date of such demand until paid in full, at a
fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable Law.
Any such interest shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed.

(e) Payment. All amounts due under this Section 13 shall be payable within ten
Business Days after demand therefor.

(f) Survival. The agreements in this Section 13 shall survive the termination of
the Commitments and repayment of all Secured Obligations.

 

28.



--------------------------------------------------------------------------------

SECTION 14 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by any Grantor, the Administrative Agent, each
Secured Party, each Indemnified Person referred to in Section 13 and their
respective successors and assigns and shall bind any Person who becomes bound as
a debtor to this Agreement.

SECTION 15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN NEW YORK.

SECTION 16 Forum Selection and Consent to Jurisdiction. (a) EACH OF THE GRANTORS
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION

(b) EACH OF THE GRANTORS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SUBSECTION (A) OF THIS
SECTION. EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT

(c) EACH OF THE GRANTORS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

29.



--------------------------------------------------------------------------------

SECTION 17 Waiver of Jury Trial. EACH OF THE GRANTORS AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE GRANTORS AND THE ADMINISTRATIVE AGENT (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO OR ACCEPT, AS THE CASE MAY BE, THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 18 Entire Agreement; Amendment. This Agreement contains the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall not be amended except by written
agreement of the Grantors, the Administrative Agent and the Required Lenders. No
waiver of any rights of the Administrative Agent or any other Secured Party
under any provision of this Agreement or consent to any departure by the
Grantors therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 19 Severability. If any provision of this Agreements or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 20 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01 of the Credit Agreement,
this Agreement shall become effective when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the parties. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

30.



--------------------------------------------------------------------------------

SECTION 21 Incorporation of Provisions of the Credit Agreement. To the extent
the Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.

SECTION 22 No Inconsistent Requirements. Each Grantor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

SECTION 23 Termination; Releases. (i) Upon termination of the Commitments of the
Lenders, surrender of all Letters of Credit, termination of all Swap Contracts,
termination of all FX/Cash Management Agreements and payment and performance in
full of all Secured Obligations (other than inchoate indemnity obligations), the
security interests granted under this Agreement shall terminate and the
Administrative Agent shall promptly execute and deliver to each Grantor such
documents and instruments reasonably requested by such Grantor as shall be
necessary to evidence termination of all security interests given by any Grantor
to the Administrative Agent hereunder. (ii) Concurrently with any permitted
disposition of Collateral under the Loan Documents, the security interest
hereunder shall automatically be released from the Collateral so disposed of;
provided, however, that the security interest shall continue in the Proceeds
thereof. Upon satisfaction of all conditions precedent to any permitted
disposition set forth herein or in the other Loan Documents, the Administrative
Agent shall execute and deliver any releases or other documents reasonably
requested by the relevant Grantor to accomplish or confirm the release of
Collateral provided by this Section. Any such release shall specifically
describe the portion of the Collateral to be released, shall be expressed to be
unconditional and shall be without recourse or warranty (other than a warranty
that the Administrative Agent has not assigned its rights and interests to any
other Person).

SECTION 24 Accession. At such time following the date hereof as any Domestic
Subsidiary of the Company (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.12 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent an
accession agreement substantially in the form of Exhibit A (the “Accession
Agreement”), signifying its agreement to be bound by the provisions of this
Agreement as a Grantor to the same extent as if such Acceding Subsidiary had
originally executed this Agreement as of the date hereof.

[Remainder of page intentionally left blank]

 

31.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

PACER INTERNATIONAL, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer INTERMODAL CONTAINER
SERVICE, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President
MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer OCEAN WORLD LINES, INC.
By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer PACER CARTAGE, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer

 

1.



--------------------------------------------------------------------------------

PACER STACKTRAIN, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer PDS TRUCKING, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President PACER DISTRIBUTION
SERVICES, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President RAIL TO RAIL TRANSPORT,
INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer RF INTERNATIONAL, LTD.
By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer S&H TRANSPORT, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President

 

2.



--------------------------------------------------------------------------------

S&H LEASING, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President PACER CONTAINER LINE,
INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President CTP LEASING, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Executive Vice President PACER TRANSPORTATION
SOLUTIONS, INC. By:  

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer PACER TRANSPORT, INC. By:
 

/s/    Brian C. Kane

Name:   Brian C. Kane Title:   Chief Financial Officer

Address for Notices for Grantors:

 

c/o Pacer International, Inc.

2300 Clayton Road, Suite 1200

Concord, CA 94520

Attention: Chief Financial Officer

Telecopier: (925) 887-1565

 

3.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/    Brenda H. Little

Name:   Brenda H. Little Title:   Vice President

 

4.